Citation Nr: 1643820	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-48 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to initial ratings in excess of 10 percent for right and left lower extremity sciatica on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, to include as due to the collective impact of all of the Veteran's service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1978 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for sciatica of the bilateral lower extremities and assigned initial 10 percent ratings, effective September 30, 2008.  The Veteran appealed with respect to the propriety of the initially assigned ratings.  

In August 2014, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the record.  At that time, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence associated with the record since the  issuance of the June 2013 supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c) (2015).  Additionally, the undersigned held the record open for 30 days to allow for the submission of additional evidence.  Such evidence, consisting of the report of a VA examination, was submitted later in August 2014.  In April 2015, the Veteran's representative submitted a waiver of AOJ consideration of the newly submitted evidence.  Id.  Furthermore, the Veteran's attorney submitted additional evidence and argument in October 2016 with a waiver of AOJ consideration.  Therefore, the Board may properly consider all newly received evidence.  

In May 2015 the Board issued a decision denying the Veteran's claims for higher initial rating for right and left lower extremity sciatica on a schedular and extra-schedular basis, and remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for additional development.  The Veteran subsequently appealed the issue of entitlement to initial ratings in excess of 10 percent for right and left lower extremity sciatica on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 to the United States Court of Appeals for Veterans Claims (Court) and, following a March 2016 Joint Motion for Remand (JMR), such decision was vacated and remanded so as to allow the Board to provide adequate reasons and bases as to the denial of the referral for extra-schedular consideration, to include as due to the combined effects of the Veteran's service-connected disabilities.  

As noted, the Board remanded the issue of entitlement to a TDIU in the May 2015 decision.  A review of the record indicates that the Agency of Original Jurisdiction (AOJ) has not completed the requested development and readjudication of that issue and, as such, it is not currently before the Board.

The issue of entitlement to specially adapted housing has been raised in an April 2016 Veteran's Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant (VA 26-4555), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 


FINDINGS OF FACT

1.  The Board incorporates by reference the findings and conclusions in the May 2015 decision with regard to VA's duties to notify and assist.

2.  The Veteran's right and left lower extremity sciatica, singularly or in combination with his other service-connected disabilities, do not result in symptoms not contemplated by the applicable rating criteria for his disabilities.  


CONCLUSION OF LAW

The criteria for referral for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321 for initial ratings in excess of 10 percent for right and left lower extremity sciatica, to include as due to the collective impact of all of the Veteran's service-connected disabilities, has not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.321 (2015); Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the March 2016 JMR was narrow in scope.  Specifically, it moved the Court to vacate the Board's May 2015 decision as to the denial of higher initial ratings for right and left lower extremity sciatica only to the extent that it failed to provide an adequate statement of reasons or bases for why referral of those claims for extra-schedular consideration was not warranted, to include as based on the combined effects of the Veteran's service connected disabilities.  In this regard, the JMR specifically stated that the Board's decision denying higher schedular ratings for the Veteran's right and left lower extremity sciatica should not be disturbed, and it did not direct that additional development be conducted in connection with any other aspect of the decision.  The Veteran's representative who entered into the JMR is an attorney in a law firm with extensive experience in VA litigation.  "[W]hen an attorney agrees to a [JMR] based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, see Forcier [v. Nicholson, 19 Vet. App. 414,] 426 [(2006)], and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed."  Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), (vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015).  Based on the foregoing, and in the interest of administrative efficiency, the Board will proceed by addressing only that aspect of its May 2015 decision that the JMR identified as inadequate.  Id.  In short, the only question presently on appeal before the Board is whether referral for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 for initial ratings in excess of 10 percent for right and left lower extremity sciatica, to include as due to the collective impact of all of the Veteran's service-connected disabilities, is warranted.

In this vein, in a September 2016 submission, which was received by the Board in October 2016, the Veteran's representative argued that the issue of entitlement to special monthly compensation (SMC) for aid and attendance and/or loss of use should be decided by the Board pursuant to Akles v. Derwinski, 1 Vet. App. 118, 121 (1991), which holds that the Board is charged with considering the Veteran's entitlement to the maximum benefit available, to include consideration of whether an increased rating claim encompasses a claim for SMC.  However, given the plain reading of the JMR and the holding in Carter, the Board declines to accept jurisdiction of such issues.  To the extent the Veteran or his representative wish to file a claim for such benefits, they are advised that a claim for benefits submitted after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  Furthermore, the Veteran's representative argued that the Board should grant a TDIU at his juncture; however, as noted in the Introduction, such matter is currently pending at the AOJ.  As such, the Board declines jurisdiction over the issue of entitlement to a TDIU at the current time.

Further, as noted above, the March 2016 JMR and resulting Order vacated the Board's May 2015 decision with regard to the sole matter of whether referral for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 for initial ratings in excess of 10 percent for right and left lower extremity sciatica, to include as due to the collective impact of all of the Veteran's service-connected disabilities, is warranted, and a review of the JMR shows that the only issue discussed in that motion was the Board's lack of reasons and bases regarding such determination.  In fact, as indicated previously, the JMR explicitly dismissed the issues of entitlement to higher initial ratings for right and left lower extremity sciatica on a schedular basis.  Furthermore, the JMR did not address or identify any error in the Board's findings and conclusions with regard to VA's duties to notify and assist or the Board's decision not to address entitlement to SMC.  

Again, the Veteran is currently represented by the same law firm that represented him in his appeal to the Court.  Since the time of the March 2016 JMR, neither the Veteran nor his representative have presented any argument regarding any insufficiency in the Board's May 2015 decision's determinations in regard to VA's duties to notify and to assist.  Under these circumstances, the Board herein incorporates the findings and conclusions as to such matters from the May 2015 decision and shall not further discuss those issues.   

The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  The Board has done so here, explicitly considering the issue addressed by the JMR in the discussion below.

Accordingly, considering that the only deficiency identified by the March 2016 JMR was the Board's decision that the Veteran's service-connected bilateral lower extremity sciatica did not warrant referral for an extra-schedular rating pursuant to 38 C.F.R. § 3.321, to include as due to the combined effect of the Veteran's service-connected disabilities, the Board shall focus its analysis on that narrow issue alone.  

In this regard, an extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Pursuant to Johnson, supra, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  

The Court provided further guidance regarding the Board's need to address the combined effects of a veteran's service-connected disabilities in Yancy v. McDonald, 27 Vet. App. 484 (2016).  In that case, the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  Further, the Court explicitly held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

The Court further noted that the three step process of Thun applied to evaluations of collective disabilities as it does to single disabilities.  Finally, the Court noted that "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extra-schedular ratings."  Id.  The Court stated that the Board "lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Id. at 496, citing DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Extra-Schedular Consideration Based on Right and Left Lower Extremity Sciatica

Turning to the first element of Thun outlined above, to warrant a referral for extra-schedular consideration, the Veteran's level of impairment due to his right and left lower extremity sciatica must not be adequately contemplated by the currently assigned schedular rating.  

Regarding the currently assigned schedular criteria, the Board notes that neurological disabilities are to be rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  Further, if psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, injury to the skull, etcetera, present, such disorders are to be rated under corresponding schedular criteria.  Id.  Relevant to this claim, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.

The Veteran's right and left lower extremity sciatica are rated pursuant to Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and/or flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a. 

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Based on the symptoms the Veteran reported experiencing during the course of the appeal, the Board finds that step one of the Thun analysis has not been satisfied as his reported symptoms are reasonably described by the rating criteria associated with the diagnostic code assigned to his right and left lower extremity sciatica.  

In this regard, in a September 2016 submission, the Veteran's representative asserted that the following symptoms reported by the Veteran during examinations, treatment, and in a May 2016 affidavit are not adequately contemplated by the currently assigned rating criteria:  radiating pain; give-way of the legs, especially after prolonged periods of standing; falling associated with pain and give-way; the use of a cane; the use of a walker with a seat due to an inability to stand for prolonged periods; and side-effects from narcotic pain medications, such as drowsiness and impaired concentration.  In addition to these symptoms identified by the Veteran's representative as warranting extra-schedular consideration, the Board notes that throughout the appeal the Veteran has also reported:  leg weakness; spasms in his legs once or twice a week, depending on the strenuous nature of his activities; tingling and numbness in his feet; stiffness in the legs; increased radiating pain with physical activity such as standing for ten minutes, sitting for 30 minutes, walking for half a block, climbing ten stairs, and lifting five to ten pounds; and difficulty with some activities of daily living including getting out of bed or the shower and putting on his pants.  

Specifically, the Veteran's reports of radiating pain, muscle weakness, fatigue, give-way, spasms, falls, tingling, numbness, and the like, are clearly contemplated by the currently assigned rating criteria.  In this regard, 38 C.F.R. § 4.120 notes that neurologic impairments are to be rated based impairment of motor, sensory, or mental function, to include trophic changes or sensory disturbances.  The Veteran's falls, weakness, give-way, fatigue, and stiffness are all impairments of his motor function.  Similarly, his reports of shooting or radiating pain, numbness, and tingling are examples of sensory disturbances.  Such symptoms have been considered by the currently assigned rating criteria and are not so unusual or exceptional such that the available schedular evaluations are inadequate.

Next, the Board has considered whether the Veteran's use of a cane and a walker warrants extra-schedular consideration.  While the use of an assistive device, such as a cane or a walker, is not specifically listed in the rating criteria for evaluating neurologic disabilities, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability.  For instance, a cane is provided to normalize an abnormal gait pattern that may be limited by pain, weakness, or decreased endurance.  The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board has fully considered the regular use of an assistive device in the Veteran's case as it relates to the symptomatology and functional independence associated with his right and left lower extremity sciatica, but finds that the use of such devices does not create an exceptional disability picture such that the rating criteria is inadequate.

Similarly, the Board finds that the Veteran's occasional need for assistance in getting out of bed or the shower due to weakness, give way, and pain as well as his inability to drive are contemplated by the rating criteria.  Like the use of an assistive device, the physical support from his wife is rendered due a physical failure in his lower extremities, a symptom that is plainly contemplated by the currently assigned schedular rating as such includes consideration of physical impairment resulting from such neurological disabilities.  See 38 C.F.R. § 4.120.  Similarly, the Veteran reported at the August 2014 Board hearing that he is unable to drive, primarily due to spasms of his lower legs and his inability to sit for prolonged periods.  These physical manifestations of his disabilities, as noted above, are fully contemplated by the currently assigned schedular ratings, which encompass physical manifestations of the Veteran's service-connected bilateral lower extremity sciatica.

Next, the Board must also consider whether the side effects of the Veteran's use of pain medication warrant referral for extra-schedular consideration.  In this regard, the Veteran reported in a May 2016 affidavit (which was received by the Board in October 2016) that he experiences side effects associated with his use of narcotic pain medication, including feeling drowsy and having poor concentration.  However, the Board finds that the evidence of record does not support this assertion.  In this regard, while the Veteran reported the use of pain pills during VA examinations conducted in April 2007, September 2008, September 2009, April 2013, and August 2014; at the August 2014 Board hearing; and during an October 2015 Social and Industrial Survey, he did not report any side effects of such medication at those times.  Additionally, while the Veteran reported experiencing nausea related to his narcotic use in January 2012, he did not report feeling drowsy or the inability to concentrate.  Furthermore, during subsequent January 2012 treatment, he denied experiencing any side effects.  Finally, the Board notes that, in July 2009, the Veteran entered a Patient Agreement - For Opioid Treatment for Chronic Pain in which he specifically agreed to report any significant side effects related to his use of pain medication.  Nevertheless, there is no indication prior to the May 2016 affidavit drafted in support of this appeal that the Veteran ever reported to any treatment provider, examiner, or the undersigned VLJ that he experienced drowsiness or a lack of concentration related to his use of pain medication.  Thus, the Board finds that his recent report in this regard lacks credibility in light of the conflicting contemporaneous evidence of record and his failure to previously report these symptoms to treatment providers despite his contractual obligation to do so.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

The Board acknowledges that, in October 2016, the Veteran's representative submitted a September 2016 report from Dr. D.M.  While Dr. D.M.'s credentials are notably impressive, his compiled findings do not indicate that the Veteran's right and left lower extremity sciatica are manifested by symptoms not contemplated by the currently assigned rating criteria.  In this regard, Dr. D.M. reviewed and recited sections of the medical evidence currently of record and discussed by the Board in the May 2015 decision.  Additionally, he conducted a phone interview with the Veteran during which the Veteran apparently reported radiating shock-like pain, paresthesias, numbness, his use of a cane and walker, and his need for assistance from his wife with certain activities of daily living.   Ultimately, Dr. D.M stated that the Veteran's bilateral lower extremity sciatica was moderate to moderately severe in nature due to his pain, intermittent numbness, and paresthesias, straight leg raising positive bilaterally, the loss of ankle reflexes, and diminished sensory testing.  However, the Board must once again note that the aforementioned symptoms are all contemplated by the currently assigned schedular ratings, which includes consideration of physical, sensory, and mental symptoms of sciatica.  Moreover, Dr. D.M. has not reported that the Veteran's symptoms are not contemplated by the currently assigned criteria.  Instead, he has reported that, throughout the appeal period, the Veteran's symptoms warrant a higher schedular rating as indicated by his reference to moderate and moderately severe symptomatology, which are respectively assigned 20 and 40 percent ratings under Diagnostic Code 8520.  See 38 C.F.R. § 4.124a.  As noted in the JMR, while the presence of a higher available rating cannot support a decision not to refer a case for extra-schedular consideration, the fact that a medical examiner believes that a higher schedular rating is warranted is similarly not an indication that a case should be referred for extra-schedular consideration.  On the contrary, it is an indication that the currently assigned rating criteria adequately capture the Veteran's symptomatology and level of impairment.  

Tangentially, as the Board's May 2015 decision to deny higher initial schedular ratings for the Veteran's right and left lower extremity sciatica is final, the Veteran and his representative are advised that Dr. D.M.'s opinion may be submitted to the AOJ in support of a properly filed claim for an increased schedular rating for such disabilities.  

Ultimately, the Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Here, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In contrast to his assertions, the evidence does not establish that the disability picture associated with his right and left lower extremity sciatica is exceptional such that the available schedular evaluations are inadequate.  As such, the Board finds that referral of the claim based solely on the manifestations of the Veteran's service-connected right and left lower extremity sciatica is not warranted.



B.  Extra-Schedular Consideration Based on the Collective Impact of Disabilities

The Board now considers whether referral for extra-schedular consideration is warranted based on the combined effects of the Veteran's service-connected disabilities.  Notably, the Veteran is service-connected for degenerative arthritis of the lumbar spine, bilateral shoulder strain, and bilateral chondromalacia of the knees.

Initially, pursuant to the Court's holding in Yancy, the Board need only address the issue of entitlement to an extra-schedular rating for the combined effects of the Veteran's service-connected disabilities if the issue is argued by the claimant or is reasonably raised by the record.  In this case, the parties to the JMR agreed that such issue has been raised based on an August 2014 VA examination finding that the Veteran had an antalgic gait related to his service-connected low back disability and bilateral lower extremity sciatica, and the Veteran's reports at the examination that certain physical and sedentary activities caused pain to radiate from his back to his legs.  

Notably, because the only issue on appeal is entitlement to higher initial ratings for right and left lower extremity sciatica on an extra-schedular basis, any contention regarding the collective impact of the Veteran's disabilities must include his bilateral lower extremity sciatica, as his low back disorder, bilateral shoulder strain, and bilateral knee chondromalacia are not in appellate status.  Stated differently, the propriety of the currently assigned ratings for the Veteran's back, bilateral shoulder, and bilateral knee disabilities is not before the Board, but a review of the rating schedule to determine whether it adequately contemplates the Veteran's current symptoms is necessary to determine if he has any symptomatology that is not currently being captured by one or more of his currently assigned ratings.

	i.  General Rating Principles

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

	ii.  Low Back Disability

The Veteran's low back disability is rated pursuant to Diagnostic Code 5237-5243, under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Such provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Relevantly, Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

In the alternative, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.




	iii.  Bilateral Shoulder Strain

The Veteran's bilateral shoulder strain is currently rated pursuant to Diagnostic Code 5024 for tenosynovitis, which provides that such disability is to be rated on the basis of limitation of motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  

	iv.  Bilateral Knee Chondromalacia

The Veteran's bilateral knee chondromalacia is rated pursuant to Diagnostic Code 5261, which contemplates loss of extension of the knee.  Such provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees. Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.

	v.  Analysis of Extra-schedular Consideration 

In a September 2016 submission, the Veteran's representative asserted that the Veteran's service-connected low back disability caused his right and left lower extremity sciatica and his bilateral knee chondromalacia aggravated this condition, and therefore, referral for extra-schedular consideration pursuant to Johnson, supra, is required.  In support thereof, his representative noted the Veteran's reports of radiating pain through multiple body parts, paresthesia, instability, loss of muscle tone, numbness, and back pain that escalates his lower-extremity symptomatology.  Additionally, it was again reported that the Veteran uses a cane/walker, takes pain medication, is unable to drive, and he receives assistance with activities of daily living such as getting out of bed or the shower.

While the Board acknowledges the Veteran's sincerely held belief that the combined effects of his service-connected disabilities render him more disabled than contemplated by his currently assigned ratings for each individual disability, the Board finds that referral for extra-schedular consideration based on the combined effects of the Veteran's service-connected disabilities is not warranted.

Initially, for the reasons stated previously, the Board finds that the Veteran's May 2016 report that he experiences drowsiness and poor concentration related to his use of pain medications lack credibility based on the conflicting evidence in the record.

In regard to the reports that the Veteran's combined disabilities result in physical symptoms such as radiating pain through multiple body parts, paresthesia, instability, loss of muscle tone, numbness, and back pain that escalates his lower-extremity symptomatology, the Board finds that such symptoms are contemplated by the currently assigned rating criteria.  First, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury.  38 C.F.R. § 4.59.  Thus, the Veteran's reports of pain are contemplated by the rating schedule.  Second, as noted above, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Therefore, the Veteran's reports of weakness; reduced stability; reduced range of motion; and reduced ability to sit, stand, walk, or lift are also contemplated by the rating criteria.  Specifically, the criteria related to the Veteran's low back disability consider limitations of motion, antalgic gaits, spinal deformities, and even specifically call for separate ratings for neurologic disorders associated with back disorders.  

In fact, as is the case here, many veterans are assigned separate ratings for neurologic impairments associated with service-connected back disorders.  Thus, the Veteran's representative's assertion that the Veteran's pain (especially radiating pain), numbness, and paresthesias are not contemplated by the currently assigned evaluations is contrary to the plain reading of the Rating Schedule.  In fact, if taken to the extreme, the Veteran's argument would mean that every veteran who is service-connected for a low back disability and an associated neurologic disorder should be referred for extra-schedular consideration.  Such a system would be directly contrary to the hallmarks of extra-schedular ratings:  that they are unique, exceptional, and the symptoms reported are not already contemplated by the Rating Schedule.

Similarly, the assigned rating schedules adequately contemplates the Veteran's instability and fatigue for which he uses assistive devices.  As noted above, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability, the symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive devices directly addresses a veteran's functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Moreover, the rating criteria would also allow for a compensable rating for limitation of extension, limitation of flexion, and instability of the knee if adequately supported by the medical evidence of record and claimed by the Veteran.  See VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59, 990 (2004); VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63, 604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56, 704 (1998).  

As to the Veteran's reports that his service-connected disabilities cause him weakness and incoordination necessitating assistance from his spouse with certain activities of daily living, the Board again finds that such symptomology does not indicate that evaluation of the individual conditions fails to capture all of the symptoms associated with his service-connected disabilities.  In this regard, his need for assistance is due to physical failure in his lower extremities, a symptom that is plainly contemplated by the currently assigned ratings for his right and left lower extremity sciatica and bilateral knee chondromalacia, which, as noted above, consider loss of movement, loss of stability, weakness, lack of endurance, and abnormal mobility of the joints and body parts in general.  

Ultimately, in this case, the sum of the parts equals the whole.  The Veteran's symptoms have been considered by the rating criteria assigned to his currently service-connected disabilities.  There is no indication that the Veteran experiences any unique symptoms that have not been considered in the myriad of diagnostic codes dedicated to disabilities of the body.  To the extent that the Veteran's collective disabilities do impact his employment, such prong of Thun need not be reached as there has been no showing that the rating criteria do not account for his particular symptoms of his service-connected disabilities, either individually or collectively.  The preponderance of the evidence is against the Veteran's claim, and there is no doubt to be resolved.  For the reasons described above, initial ratings in excess of 10 percent for right and left lower extremity sciatica on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, to include as due to the collective impact of all of the Veteran's service-connected disabilities, is not warranted.  


ORDER

Initial ratings in excess of 10 percent for right and left lower extremity sciatica on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, to include as due to the collective impact of all of the Veteran's service-connected disabilities, are denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


